FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofFebruary HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). 28 February 2011 HANG SENG BANK LIMITED 2010 RESULTS - HIGHLIGHTS · Attributable profit up 14% to HK$14,917m (HK$13,138m in 2009). · Profit before tax up 13% to HK$17,345m (HK$15,400m in 2009). · Operating profit up 7% to HK$14,085m (HK$13,214m in 2009). · Operating profit excluding loan impairment charges and other credit risk provisions up 3% to HK$14,475m (HK$14,026m in 2009). · Return on average shareholders' funds of 22.8% (22.9% in 2009). · Assets up 10% to HK$916.9bn (HK$830.7bn at 31 December 2009). · Earnings per share up 13.5% to HK$7.80 per share (HK$6.87 per share in 2009). · Fourth interim dividend of HK$1.90 per share; total dividends of HK$5.20 per share for 2010 (HK$5.20 per share in 2009). · Capital adequacy ratio of13.6% (15.8% at 31 December 2009); core capital ratio of 10.8% (12.8% at 31 December 2009). · Cost efficiency ratio of 33.7% (32.6% in 2009). Within this document, the Hong Kong Special Administrative Region of the People's Republic of China has been referred to as 'Hong Kong'. Contents The financial information in this news release is based on the audited consolidated financial statements of Hang Seng Bank Limited ('the bank') and its subsidiaries ('the group') for the year ended 31 December 2010. 1 Highlights of 2010 Results 2 Contents 4 Chairman's Comment 6 Chief Executive's Review 12 Results Summary 15 Customer Group Performance 21 Mainland Business 22 Consolidated Income Statement 23 Consolidated Statement of Comprehensive Income 24 Consolidated Balance Sheet 25 Consolidated Statement of Changes in Equity 27 Consolidated Cash Flow Statement 28 Financial Review 28 Net interest income 30 Net fee income 31 Trading income 32 Net income/(loss) from financial instruments designated at fair value 32 Other operating income 33 Analysis of income from wealth management business 35 Loan impairment charges and other credit risk provisions 36 Operating expenses 37 Gains less losses from financial investments and fixed assets 38 Tax expense 39 Earnings per share 39 Dividends per share 39 Segmental analysis 41 Analysis of assets and liabilities by remaining maturity 43 Cash and balances with banks and other financial institutions 43 Placings with and advances to banks and other financial institutions 44 Trading assets 45 Financial assets designated at fair value 46 Advances to customers 46 Loan impairment allowances against advances to customers 47 Impaired advances and allowances 48 Overdue advances 49 Rescheduled advances 49 Segmental analysis of advances to customers by geographical area 50 Gross advances to customers by industry sector 52 Financial investments 54 Amounts due from/to immediate holding company and fellow subsidiary companies 55 Interest in associates 55 Intangible assets 55 Other assets 56 Current, savings and other deposit accounts 56 Certificates of deposit and other debt securities in issue 57 Trading liabilities 57 Other liabilities 58 Subordinated liabilities 59 Shareholders' funds 60 Capital resources management 62 Liquidity ratio 63 Reconciliation of cash flow statement 64 Contingent liabilities, commitments and derivatives 67 Statutory accounts and accounting policies 68 Comparative figures 68 Property revaluation 69 Foreign currency positions 69 Ultimate holding company 70 Register of shareholders 70 Proposed timetable for 2011 quarterly dividends 70 Code on corporate governance practices 70 Board of Directors 71 News release Comment by Raymond Ch'ien, Chairman Our focus on strengthening Hang Seng's platform for long-term growth produced solid results in 2010. As the global economic recovery progressed, we took steps to maintain our leading position in traditional areas of banking and capitalise on new business opportunities, achieving increases in both net interest and non-interest revenue streams. The success of our approach saw income growth in the second half of the year outpace that of the first half, despite increasingly competitive operating conditions. As economic confidence returned, we used our ability to get products to market rapidly to capture the shift in investment sentiment, driving good increases in both personal and corporate wealth management business. We leveraged our strong balance sheet, excellent market knowledge and effective credit risk management system to expand lending portfolios, underpinning the rise in net interest income. We continued to support local industry through active participation in government-sponsored lending schemes as well as efforts to improve the access and delivery of services for SME customers. Our rapid response to the further opening up of renminbi banking in Hong Kong strengthened our status as a preferred partner for trade-related financial services and demonstrated our cross-border capabilities. In 2010, Hang Seng Bank (China) Limited purchased headquarters premises in Shanghai and opened two new outlets in the Pearl River Delta region, underlining our commitment to the mainland China market. We achieved increases in our mainland customer and deposit bases, further improving prospects for long-term business growth, and we continued to collaborate with our strategic mainland partners - Industrial Bank and Yantai Bank - to good effect. In the first half of the year, we took up our full entitlement under a rights share issue by Industrial Bank. Financial Performance Operating profit excluding loan impairment charges and other credit risk provisions rose by 3% to HK$14,475m. Operating profit grew by 7% to HK$14,085m, with the stabilisation in economic conditions and our good management of credit risk driving a 52% improvement in loan impairment charges and other credit risk provisions to HK$390m. Profit before tax was up 13% at HK$17,345m. Profit attributable to shareholders rose by 14% to HK$14,917m. Earnings per share were up 13.5% at HK$7.80. We continued to build good business momentum during the year to record increases in operating profit excluding loan impairment charges and profit attributable to shareholders of 11% and 14% respectively in the second half of 2010 compared with the first half. Higher performance-related pay as well as more investment in marketing to support future growth saw operating expenses rise by 8% to HK$7,355m. Our cost efficiency ratio for 2010 was 33.7%. Return on average shareholders' funds was 22.8%, compared with 22.9% a year earlier. Return on average total assets was 1.7%, the same as in 2009. At 31 December 2010, our capital adequacy ratio was 13.6% compared with 15.8% at the end of the previous year. The decline mainly reflects our participation in Industrial Bank's rights issue and the rise in risk-weighted assets. Our core capital ratio was down 2.0 percentage points at 10.8%. The Directors have declared a fourth interim dividend of HK$1.90 per share, payable on 30 March 2011. This brings the total distribution for 2010 to HK$5.20 per share. Outlook Large-scale fiscal and monetary stimulus initiatives launched in the wake of the international financial crisis supported a rebound in the global economy in 2010. However, the recovery has occurred on two distinct tracks, with fast growth in emerging economies but slower progress in advanced economies. The resurgence in export activity and robust domestic consumption underpinned GDP growth in Hong Kong and on the Mainland, although the pace began to moderate in the second half of the year. With many stimulus programmes now being phased out, challenges remain. The US Federal Reserve's announcement in November of another round of quantitative easing underlines the continuing fragility of the US economy, while many countries in Europe have instituted austerity measures as they attempt to restore fiscal discipline and address unprecedented levels of sovereign debt. These developments may dampen export demand in 2011. In addition, the persistence of low interest rates and excess market liquidity are fuelling concerns over inflation and asset price bubbles. However, unemployment in Hong Kong remains low and overall market sentiment is upbeat. Along with the major boost to construction provided by several large government-led infrastructure projects, this should support domestic consumption, helping to cushion the effects of any slowdown in the external sector. Despite recent measures to curb rising inflation and property prices on the Mainland, steady income growth and the government's efforts to promote private consumption through its 12th five-year plan should sustain strong domestic demand, which will be the primary driver of GDP growth in the short term. In uncertain market conditions, our competitive strengths will ensure we maintain our leadership in areas such as mortgages, credit cards and commercial lending. We will use our trusted brand, time-to-market capabilities and extensive range of service delivery channels to capture new business opportunities. We will also continue to build on the good progress we have made in strongly positioning ourselves to achieve sustainable growth. Review by Margaret Leung, Vice-Chairman and Chief Executive The operating environment was very competitive in 2010 as banks sought to capitalise on improved investment sentiment and the upturn in economic activity. Backed by our trusted brand and strong financial fundamentals, our timely actions to meet the changing needs of customers reinforced our leadership in traditional bank services and strengthened our position in new areas of business - supporting good growth in the customer bases, revenue and profit of our core business lines. Low interest rates had an adverse effect on deposit spreads and returns from Treasury's balance sheet management portfolio. While remaining vigilant in managing credit risk, we redeployed the commercial surplus to expand lending, outperforming the market for growth in customer advances and increasing our share in the competitive credit card and residential mortgage sectors. We achieved year-on-year growth in net interest income, building good momentum throughout the year to record higher net interest income and net interest margin in the second half of the year compared with the first half. With our strong wealth management and cross-border commercial banking capabilities, we also achieved a second-half growth trend in net fee income - supporting a solid rise in fee-related revenue for the year. We launched new mainland-focused investment products and increased our retail investment fund market share, reaffirming our reputation as a leading fund manager and distributor in Hong Kong. Innovative initiatives to support business customers with operations in Hong Kong and on the Mainland established us as a market leader for cross-border renminbi financial services. We are now well positioned to capture a growing share of this rapidly expanding sector. A new iPhone application for foreign exchange margin trading and the expansion of trading services on our online business banking platforms helped customers take timely advantage of investment opportunities. At 31 December 2010, our Personal e-Banking and Business e-Banking customer bases were up 10% and 19% respectively compared with a year earlier. Customer Groups Personal Financial Services recorded an 8% increase in profit before tax to HK$7,872m. Operating profit excluding loan impairment charges grew by 5% to HK$7,865m. Operating profit was up 9% at HK$7,656m. Despite downward pressure on mortgage pricing and deposit spreads, we achieved a 4% rise in net interest income to HK$8,485m by expanding our loan portfolios. Unsecured lending grew strongly, recording a 52% rise in profit before tax when compared with 2009, attributable to impressive business momentum and improved loan quality. Our new Hong Kong dollar China UnionPay credit card helped support an 11% increase in the card base, which passed the major milestone of two million cards in circulation. Card spending and receivables increased by 18% and 14% respectively. Strong growth of 29% was registered for personal loans. Overall, loan impairment charges dropped by 46% in 2010. We reinforced our strong position in the residential mortgage sector. We outperformed the market for new mortgage registrations and increased our share of mortgage business. We used our ability to bring products to market rapidly and our extensive distribution network to capitalise on the improvement in investor outlook, achieving a 9% increase in wealth management income to HK$5,092m. We maintained growth during the year, recording a 4% rise in wealth management revenue in the second half of 2010 compared with the first half. Investment income was up 10% at HK$2,786m. Timely new products, including the Hang Seng RMB Bond Fund, supported a 181% increase in retail investment fund sales and an 85% rise in investment fund fee revenue. Funds under management (including private banking) exceeded HK$150bn for the first time. Our focus on excellent service and the diversity of the investment products we offer underpinned the 25% increase in service fee income in private banking. Our enhanced online securities services and innovative iPhone application for foreign exchange margin trading drove increases in the number of securities and margin trading accounts. We strengthened our position as a prominent provider of retirement planning solutions and insurance coverage for different life stages by launching new products and enhancing protection under existing plans. Life insurance income rose by 10%. Total life insurance policies in-force and annualised premiums grew by 9% and 13% respectively. We were named 'Company of the Year' in Benchmark's Wealth Management Awards 2010 and 'Best Local Private Bank in Hong Kong' by Euromoney for the second consecutive year. Commercial Banking took good advantage of the global economic recovery and the further opening up of renminbi financial services in Hong Kong. Profit before tax rose by 42% to HK$3,748m, reflecting broad-based income growth as well as a 36% improvement in loan impairment charges. Operating profit, excluding loan impairment charges, was up 34% at HK$2,671m. We took steps to facilitate commercial activity. Our cross-border and renminbi offerings helped companies capitalise on new business opportunities while managing risk, driving a 225% increase in trade finance. Our financial support for SMEs through Hong Kong government-initiated lending schemes had topped HK$18.4bn by the end of 2010. We used technology to reduce turnaround times for new and renewed lending and credit facility decisions. These efforts helped drive a 102% increase in customer advances to HK$167.5bn, with a 58% rise in related net interest income. Customer deposits rose by 14%, but pressure on spreads resulted in a 19% fall in deposit net interest income. We established a leadership position for renminbi commercial banking services that will provide an excellent springboard for future growth. Among other initiatives, we became the first bank in Hong Kong to establish a prime rate and to lead-arrange a syndicated loan denominated in renminbi. Close collaboration between commercial banking teams in Hong Kong and on the Mainland and new strategic alliances with mainland partners enhanced our cross-border service proposition and proved a valuable source of referral business. At the end of 2010, we had over 58,000 commercial renminbi accounts and our renminbi cross-border trade-related business exceeded RMB35bn. Net fee income rose by 9%, supported in part by an enriched portfolio of corporate wealth management products and enhanced online investment services. Corporate wealth management income rose by 27%, representing 13% of Commercial Banking's total net operating income before loan impairment charges. Stronger internet-based business banking platforms helped drive continuing customer migration to online channels. At 31 December 2010, the number of Business e-Banking customers had reached over 92,000. The number of online business transactions in 2010 grew by 19% compared with a year earlier. Corporate Bankingrecorded a 38% increase in profit before tax to HK$1,266m. Operating profit rose by 40% to HK$1,261m. Operating profit excluding loan impairment charges was up 29% at HK$1,264m. Total operating income rose by 25% on the back of a 24% increase in net interest income to HK$1,440m. Tighter regulations in the Hong Kong and mainland property markets and intensifying competition among lenders created new challenges for traditional drivers of Corporate Banking growth. We took steps to further diversify the revenue base, leveraging our strong customer relationships and good market knowledge to capture more business in a broader range of industry sectors and actively explore new opportunities created by the growing demand for cross-border financial services. Customer advances and deposits grew by 32% and 34% respectively. Treasury's profit before tax fell by 1% to HK$3,361m. With increased loan demand from business customers, a substantial proportion of the commercial surplus was redeployed to support commercial lending. Good growth in trading income, a disposal gain and an increase in share of profits from associates was more than offset by the adverse effects of continuing low global interest rates on net interest income, which dropped by 35% to HK$1,403m. Operating profit fell by 24% to HK$2,207m. We took steps to improve the investment mix under the balance sheet management portfolio by disposing of selected instruments and investing in high-quality debt securities, which generated a HK$95m disposal gain. The active management of the portfolio led to a 30% increase in net interest income in the second half of 2010 compared with the first half despite the challenging market conditions. Closer collaboration with business banking colleagues and efforts to meet the growing demand for renminbi-denominated products drove the 10% increase in trading income to HK$1,162m. Mainland Business Hang Seng Bank (China) Limited moved forward with its strategy for long-term development with the RMB510m purchase of headquarters premises in Shanghai. With the opening of two cross-location sub-branches under CEPA VI in 2010, Hang Seng China now has 38 outlets across 13 Mainland cities. An enhanced customer referral mechanism, good cross-border commercial banking capabilities and a diverse portfolio of products proved valuable in attracting new business and building a broader platform to sustain growth in deposits. The mainland personal and commercial banking customer bases increased by 15% and 14% respectively year-on-year. The expansion of wealth management offerings underpinned a 17% rise in the number of Prestige Banking accounts. Along with enhancements to services for commercial customers, this rise helped drive a 76% year-on-year increase in deposits - improving balance sheet strength. With continuing emphasis on credit quality over portfolio size, advances to customers increased by 28%. Hang Seng China's profit before tax recorded solid growth, with the 24% rise in total operating income more than outweighing increases in loan impairment charges and operating expenses. Collaboration with Hang Seng's strategic mainland partners, Industrial Bank and Yantai Bank, continued to extend our reach in regions with good economic growth potential. A Winning Strategy The economic rebound boosted international trade and investment markets in 2010 but the outlook for 2011 remains uncertain. With stimulus initiatives winding down, many of the world's advanced economies are still grappling with major monetary and fiscal issues, which may subdue export demand. Although upbeat consumer and business sentiment should continue to support domestic demand, a slowdown in the external sector would create new challenges for Hong Kong. Despite recent measures to curb economic overheating, domestic consumption on the Mainland looks set to remain robust, underpinning continued growth - albeit at a more moderate pace. Our long-term goals are to be the leading personal and private bank for affluent and middle-class customers in Hong Kong and on the Mainland, and the leading trade bank in Greater China. To achieve these objectives, we have identified business priorities that capitalise on our competitive strengths and support sustainable growth. Hang Seng's strengths are its unique market positioning, comprehensive wealth management capabilities and extensive business referral network. The rapidly growing middle and affluent classes on the Mainland are seeking new investment opportunities at home and in Hong Kong. With our good cross-border reach and trusted brand, we are strongly positioned to meet their needs. In support of achieving our goals, we will maintain our excellent service level. We will make further investment in technology and launch service innovations to facilitate transactions and capture more business, particularly in the Prestige Banking segment and among young people. We will develop new applications for personal mobile devices to provide convenient access to account and market information. We will work to drive continuing good growth in deposits in Hong Kong and on the Mainland, providing a solid foundation for business expansion. We have placed ourselves at the leading edge of the wealth management and offshore renminbi financial services markets. We will continue to make good use of our product development capabilities and well-established service platforms to become the preferred bank in these rapidly growing sectors. Our strong cross-border banking proposition is proving an important tool as we work to become the leading trade bank in Greater China. Treasury will continue to develop effective hedging solutions and new renminbi-related products for customers, and Commercial Banking has enhanced online banking services to support renminbi account enquiries and transaction instructions. We will remain close to customers and to mainland regulators to ensure we stay ahead of the game. Enduring characteristics of Hang Seng's success are a willingness to aim high in setting our business objectives and our focus on serving customers well by providing financial solutions that are tailored to their needs. We have a winning strategy for maintaining a strong position in traditional business lines and for taking the lead in key areas of new business to deliver long-term growth. Results summary Hang Seng Bank Limited ('the bank') and its subsidiaries ('the group') reported an audited profit attributable to shareholders of HK$14,917m for 2010, up 13.5% compared with 2009. Earnings per share were HK$7.80, up HK$0.93 from 2009. Profit attributable to shareholders for the second half of 2010 increased by HK$989m, or 14.2%, when compared with the first half. Operating profit excluding loan impairment charges and other credit risk provisions grew by HK$449m, or 3.2%, to HK$14,475m. Although Hong Kong's economy improved solidly on the back of the strong rebound in exports, the operating environment for banks remained challenging with the persistence of low interest rates and intensifying market competition. Net interest income registered an increase of 2.0%, underpinned by strong loan growth. Supported by the improvement in investment sentiment, non-interest income grew by 10.9%. While continuing to carefully manage costs, investment for future growth led to an 8.4% rise in operating expenses compared with 2009. The bank built encouraging business momentum, resulting in an 11.3% increase in operating profit excluding loan impairment charges and other credit risk provisions in the second half of the year compared with the first half. Net interest income rose by HK$277m, or 2.0%, to HK$14,300m. Net interest margin for 2010 was 1.78% - down 12 basis points compared with 2009. Net interest spread narrowed by 12 basis points to 1.72%, while contribution from net free funds remained the same as in 2009 at 0.06%. Good growth in customer advances, an 8.9% rise in average interest-earning assets and improved loan spreads were partly offset by the continuing compression of deposit spread and the repricing of assets at lower market interest rates. Net fees and commissions increased across core business lines, resulting in an overall rise of HK$576m, or 13.3%, to HK$4,897m. Wealth management business continued to be a key driver of income growth. The improvement in investor sentiment and low interest rate environment stimulated demand for investment products. The bank capitalised on this by promoting enhanced yield investment opportunities to cater for a wide range of customer risk appetites. Supported by the bank's reputation as one of Hong Kong's leading fund providers, investment fund sales grew by 180.8% compared with the previous year. Insurance agency fee income rose by 34.7%, due mainly to strong sales of a life protection with return insurance product. In the improved market conditions, private banking service fee income increased by 24.0%, with private banking leveraging its core strengths of a diverse suite of investment products and client service excellence. The credit card business continued to grow and sustain the market share in terms of card base, receivables and spending, supporting a 3.5% rise in fee income. Benefiting from the recovery in global export demand and the expansion in scope of offshore renminbi business, remittances and trade-related fee income grew by 19.4% and 19.3% respectively. Credit facilities fee income increased by 44.4%, mainly reflecting higher fees from corporate lending. With the bank registering lower stock-market trading turnover and keen price competition, stockbroking and related services income fell by 6.3%. Trading income increased by HK$136m, or 7.1%, to HK$2,059m. Foreign exchange income fell marginally by HK$24m, or 1.3%, attributable to decreased net interest income from funding swaps and lower customer demand for foreign exchange-linked structured products as well as increased losses on the revaluation of certain US dollar capital funds - maintained in the bank's mainland subsidiary bank and subject to regulatory controls - against the renminbi. Excluding the above items, efforts to expand proprietary trading and customer-driven business saw foreign exchange trading income rise by HK$72m, or 4.7%, compared with 2009. Income from securities, derivative and other trading activities rose by HK$160m, or 122.1%, driven by the improvement in derivatives trading. Income from insurance business (included under 'net interest income', 'net fee income', 'net income from financial instruments designated at fair value', 'net earned insurance premiums', 'movement in present value of in-force insurance business' within 'other operating income', and after deducting 'net insurance claims incurred and movement in policyholders' liabilities') grew by HK$217m, or 9.0%, to HK$2,624m. The bank continued to enhance its leading position in life insurance by providing a diverse range of retirement savings and protection products. Net interest income and fee income from life insurance business grew by 18.4%, due primarily to the increase in the size of the life insurance funds investment portfolio. The investment return on the life insurance funds investment portfolio also improved, recording a gain of HK$287m in 2010 compared to a gain of HK$17m in 2009. Net operating income before loan impairment charges and other credit risk provisions increased by HK$1,018m, or 4.9%, to HK$21,830m. Operating expensesrose by HK$569m, or 8.4%, to HK$7,355m. The bank continued to carefully manage its costs, but made new investments on the Mainland and in business development in Hong Kong to support long-term growth of core income streams. Excluding mainland business, operating expenses rose by 7.1%, mainly due to increases in staff-related costs, marketing expenditure and processing charges. Mainland-related operating expenses rose by 16.8%, attributable mainly to the expansion of the bank's wholly owned mainland banking subsidiary, Hang Seng Bank (China) Limited ('Hang Seng China'), from 36 to 38 outlets, and an increase in headcount. Loan impairment charges and other credit risk provisions improved significantly, falling by HK$422m, or 52.0%, to HK$390m. Individually assessed impairment charges dropped by HK$124m, or 40.0%, reflecting lower impairment charges made on corporate and commercial banking customers in 2010 as a result of the upturn in economic conditions and the bank's good risk management control. Collectively assessed allowances dropped by HK$298m, or 59.4%, to HK$204m, with lower charges on the credit card and personal loans portfolios as a result of improving delinquency rates and the declining bankruptcy trend. Impairment allowances for loans not individually identified as impaired also improved, due to lower historical loss rates with the improvement in global credit markets. Operating profit rose by HK$871m, or 6.6%, to HK$14,085m. Profit before tax increased by 12.6% to HK$17,345m after taking the following items into account: · a 39.8% (or HK$74m) fall in gains less losses from financial investments and fixed assets; · a 93.3% (or HK$235m) increase in net surplus on property revaluation; and · a 52.2% (or HK$913m) increase in share of profits from associates, mainly from Industrial Bank. Consolidated balance sheet and key ratios Total assets rose by HK$86.2bn, or 10.4%, to HK$916.9bn. Customer advances increased by HK$128.0bn, or 37.1%, with strong growth in trade financing, corporate and retail lending and mainland loans. Despite the keen market competition, the bank's residential mortgage business continued to record good growth and sustained its market share in terms of total mortgage lending. Customer deposits and certificates of deposit and other debt securities in issue increased by HK$46.7bn, or 7.0%, to HK$710.3bn, driven in part by strong growth in renminbi deposits. At 31 December 2010, the advances-to-deposits ratio was 66.5%, compared with 51.9% at 31 December 2009, reflecting the faster pace of loan growth in 2010. Financial investments and trading assets decreased by 17.5% and 60.9% respectively, attributable primarily to the redeployment of the commercial surplus to support loan growth. At 31 December 2010, shareholders' funds (excluding proposed dividends) were HK$66,379m, an increase of HK$7,864m, or 13.4%. Retained profits rose by HK$5,214m, mainly reflecting the growth in profit after the appropriation of interim dividends. Benefitting from the stabilisation in credit markets, the available-for-sale investment reserve recorded a surplus of HK$202m, compared with a deficit of HK$257m in 2009. Buoyant property prices underpinned the HK$1,541m increase in the premises revaluation reserve. The return on average total assets was 1.7% (1.7% for 2009). The return on average shareholders' funds was 22.8% (22.9% for 2009). At 31 December 2010, the capital adequacy ratio was 13.6%, down from 15.8% at the end of 2009. The core capital ratio was 10.8%, compared with 12.8% a year earlier. The ratios were calculated in accordance with the advanced internal ratings-based approach under the Banking (Capital) Rules issued by the Hong Kong Monetary Authority for the implementation of Basel II. The fall in both capital and core capital ratios largely reflects the combined effect of a reduction from the group's capital base as a result of its participation in Industrial Bank's rights issue in 2010, and an increase in risk-weighted assets. This was partly offset by the growth in profit after accounting for dividends in the year, the net difference from the HK$4.5bn repayment and HK$6.0bn new issue of subordinated debt, and the increase in fair-value gain on the revaluation of properties which, after adopting the amendments to HKAS 17 'Leases' in 2010, included leasehold land held under a long lease for the bank's headquarters building. The bank maintained a strong liquidity position. The average liquidity ratio for 2010 was 38.1% (calculated in accordance with the Fourth Schedule of the Hong Kong Banking Ordinance), compared with 48.1% for 2009, due mainly to the redeployment of liquid assets to support customer loan growth. The cost efficiency ratio for 2010 was 33.7% compared with 32.6% in 2009. Dividends The Directors have declared a fourth interim dividend of HK$1.90 per share, which will be payable on 30 March 2011 to shareholders on the register of shareholders as of 15 March 2011. Together with the interim dividends for the first three quarters, the total distribution for 2010 will be HK$5.20 per share. Customer group performance Personal Total Inter- Financial Commercial Corporate reportable segment Figures in HK$m Services Banking Banking Treasury Other segments elimination Total Year ended 31 December 2010 Net interest income Net fee income/(expense) ) Trading income/(loss) 11 ) Net income/(loss) from financial instruments designated at fair value (1 ) ) Dividend income 5 9 14 14 Net earned insurance premiums 2 Other operating income 23 1 (1 ) ) Total operating income ) Net insurance claims incurred and movement in policyholders' liabilities ) ) 1 ) ) Net operating income before loan impairment charges and other credit risk provisions ) Loan impairment charges and other credit risk provisions ) ) (3 ) ) ) Net operating income ) Total operating expenses W ) Operating profit Gains less losses from financial investments and fixed assets 5 95 12 Net surplus on property revaluation Share of profits from associates Profit before tax Share of profit before tax % Operating profit excluding loan impairment charges and other credit risk provisions WDepreciation/amortisation included in total operating expenses ) ) (5 ) (4 ) At 31 December 2010 Total assets Total liabilities Interest in associates Non-current assets incurred during the year 39 5 4 Personal Total Inter- Financial Commercial Corporate reportable segment Figures in HK$m Services Banking Banking Treasury Other segments elimination Total Year ended 31 December 2009 (restated) Net interest income Net fee income/(expense) ) 97 Trading income/(loss) 8 ) Net (loss)/income from financial instruments designated at fair value ) 5 ) ) ) Dividend income 2 6 8 16 16 Net earned insurance premiums 1 Other operating income 29 1 ) Total operating income ) Net insurance claims incurred and movement in policyholders' liabilities ) ) (2 ) ) ) Net operating income before loan impairment charges and other credit risk provisions ) Loan impairment charges and other credit risk provisions ) ) ) (2 ) ) ) Net operating income ) Total operating expenses W ) Operating profit Gains less losses from financial investments and fixed assets 96 53 14 ) Net surplus on property revaluation Share of profits from associates 87 Profit before tax Share of profit before tax % Operating profit excluding loan impairment charges and other credit risk provisions WDepreciation/amortisation included in total operating expenses ) ) (7 ) (4 ) At 31 December 2009 (restated) Total assets Total liabilities Interest in associates Non-current assets incurred during the year 34 5 92 Personal Financial Services ('PFS')recorded a profit before tax of HK$7,872m for 2010, up 8.5% compared with 2009. Operating profit excluding loan impairment charges rose by 5.5% to HK$7,865m. Net interest income grew by 3.5% over 2009, with the expansion in deposits and lending portfolios more than compensating for the squeeze on the net interest margin and severe price competition. Unsecured lending grew strongly to achieve a 51.9% rise in profit before tax when compared with a year earlier, attributable to the impressive business momentum and improved loan quality. PFS took successful steps to increase the credit card base, which surpassed the two million mark, supporting year-on-year increases in card spending and receivables of 18.4% and 13.9% respectively. Personal loans grew by 29.1% to HK$4.6bn. Overall loan impairment charges dropped by 46.1% in 2010. Against a backdrop of intense market competition and new government measures to cool property speculation, the residential mortgage business achieved good growth in 2010 to remain a top three mortgage lender and sustain its market share. With new regulations governing investment business, PFS implemented the physical segregation of banking and investment services and reconfigured the investment sales process to maintain business momentum under the new operational structure. New products were launched to capture the shift in investor appetite in the changing market conditions. Wealth management income grew by 9.0% year-on-year and by 4.1% in the second half of the year compared with the first half. Investment-related income increased by 9.8%, driven in part by an 85.1% rise in revenue from investment funds business. Timely new products, including the Hang Seng RMB Bond Fund, supported growth of 180.8% in retail investment fund sales as well as a significant increase in the bank's investment fund market share. Stockbroking and related services fee income grew by 16.2% in the second half of 2010 compared with the first half. New life insurance plans offering improved protection propositions proved effective in driving sales. Income from the life insurance business grew by 9.7% compared with 2009. Total life insurance policies in-force and annualised premiums rose by 8.6% and 13.3% respectively. Hang Seng continued to be recognised as the leading wealth management bank in Hong Kong, receiving awards including 'Best Domestic Bank in Hong Kong' from The Asset for the 11th consecutive year, 'Company of the Year' in Benchmark's 2010 Wealth Management Awards and 'Best Local Private Bank in Hong Kong' from Euromoney for the second year in a row. Personal e-Banking grew its registered customer base by 10.2% compared with the end of 2009 to reach 1.1 million. PFS continued to implement service innovations, including the development and launch in August 2010 of a first-of-its-kind iPhone application to support foreign exchange margin trading. As of December over 435,000 customers had added their support to the bank's environmental efforts by registering to receive electronic rather than paper statements through the e-Statement service - a 30.3% increase compared with a year earlier. Commercial Banking ('CMB')achieved a 42.1% increase in profit before tax to HK$3,748m. CMB's contribution to the bank's total profit before tax increased to 21.6%, up 4.5 percentage points from 2009. Operating profit excluding loan impairment charges was up by 34.3% to HK$2,671m, due mainly to increases in net interest income from advances and net fee income. With improving market conditions and a continuing emphasis on risk management, loan impairment charges fell by 36.0%. Against a backdrop of economic recovery and the rebound in exports, CMB's swift response to the increase in demand for financing saw customer advances increase by 102.1%, underpinning a 57.8% rise in net interest income from lending. The influx of liquidity into the region drove a 14.5% rise in customer deposits. However, with continuing pressure on spreads, deposit-related net interest income fell by 19.0%. Supported by a comprehensive business development plan and the bank's strong internal infrastructure, CMB was quick to respond to the further relaxation of the scope of renminbi business in Hong Kong in early 2010, rolling out a comprehensive range of renminbi commercial banking services and establishing the bank as a pioneer in this expanding area of business. Hang Seng was the first bank in Hong Kong to set up a renminbi prime rate and to sign a renminbi syndicated loan. CMB has developed a full suite of renminbi commercial banking products including, but not limited to, renminbi commercial finance, renminbi savings and current accounts, and renminbi factoring and solutions. At the end of 2010, we had more than 58,000 renminbi commercial accounts and had helped settle more than RMB35bn in renminbi cross-border trade-related business. To assist commercial customers in growing their cross-border business and to establish a dynamic customer referral channel, CMB closely collaborated with Hang Seng China and several strategic partners on the Mainland, including Industrial Bank and China Export and Credit Insurance Corporation (SINOSURE). This collaboration has enhanced CMB's ability to offer one-stop commercial banking solutions and capture an increasing share of cross-border business flows. CMB worked to provide timely, competitive corporate wealth management products to its customers, focusing particularly on those in the top-end segment. Enhanced corporate insurance products were marketed on various platforms, including wealth management and yield enhancement. Underwriting procedures were streamlined to improve service efficiency. Income from corporate wealth management business increased by 26.6% and contributed 13.4% to CMB's total net operating income before loan impairment charges in 2010. With strong roots in its local communities, CMB continued to be an active player in government-backed schemes to support small and medium-sized enterprises. Since late 2008, the bank has approved about 6,800 applications with a total loan amount of more than HK$18.4bn under the government-backed SME Loan Guarantee and Special Loan Guarantee schemes, with market shares of 25% and 15% respectively at the end of 2010. CMB customers continued to migrate to online and automated banking channels. At31 December 2010, over 92,000 customers had registered for the bank's Business e-Banking service, up 19.3% compared with a year earlier. The number of online business transactions grew by 19.0%. Corporate Banking ('CIB') experienced an intensification of market competition in 2010. With the uneven pace of global economic recovery, many banks turned their attention to Asia, leading to growing competition among lenders. Property-related financing has traditionally been an important element of CIB's business. With tighter government regulation in the property sector both in Hong Kong and on the Mainland, CIB took steps to diversify its revenue base, leveraging its strong customer relationships and good industry sector knowledge to capitalise on new business opportunities created by the growing demand for cross-border financial services. CIB's advances to customers and customer deposits grew by 32.4% and 34.5% respectively compared with a year earlier. Operating profit excluding loan impairment charges was HK$1,264m, an increase of HK$285m, or 29.1%. Operating profit was up 40.0% at HK$1,261m. Treasury ('TRY') recorded a profit before tax of HK$3,361m, in line with 2009. With increased loan demand from business customers, a substantial proportion of the commercial surplus was redeployed to support commercial lending. Operating profit was down 24.3% at HK$2,207m. Trading income increased 10.2% to HK$1,162m and disposal gains rose by 162.5% to HK$95m, but these increases were more than offset by the 35.1% decline in net interest income to HK$1,403m. With abundant market liquidity and the fragile nature of the global economic recovery, interest rates remained at low levels. Yield curves were also relatively flat, particularly in the first half of the year. Net interest income fell to HK$609m in the first half of the year, but TRY's active management of the balance sheet management portfolio saw net interest income rebound by 30.4% to HK$794m in the second half of the year. TRY placed more emphasis on high-quality debt securities, particularly government-guaranteed papers and high-quality corporate debt securities, and capitalised on market opportunities to dispose of selected securities. These actions helped improve the investment mix of the balance sheet management portfolio and generated a disposal gain of HK$95m, while remaining in line with the bank's prudent risk management strategy. Trading income increased by HK$108m, or 10.2%, to HK$1,162m, mainly contributed by the improvement in foreign exchange income and derivatives trading, boosted in part by strong demand for renminbi-denominated products and derivatives following the further liberalisation of renminbi business in Hong Kong. Mainland business Hang Seng Bank (China) Limited ('Hang Seng China') opened two cross-location sub-branches under CEPA VI during the year, bringing its mainland network to 38 outlets across Beijing, Shanghai, Guangzhou, Dongguan, Shenzhen, Fuzhou, Nanjing, Hangzhou, Ningbo, Tianjin, Kunming, Foshan and Zhongshan. The bank also has a branch in Shenzhen for foreign currency wholesale business and a representative office in Xiamen. Hang Seng China continued to further enrich and diversify its wealth management product offerings and enhance its Commercial Banking capabilities to capture good growth opportunities. Close collaboration between Commercial Banking teams on the Mainland and in Hong Kong helped to support solid growth in both the personal and commercial customer bases - which increased by 15.3% and 14.4% respectively compared with a year earlier. Customer advances recorded growth of 28.4% to HK$36.4bn compared with 2009 year-end. Customer deposits grew by 76.1%, underpinned by the increase in the mainland customer base. Hang Seng China's profit before tax (excluding exchange losses on US dollar capital funds) recorded a growth of 139.8% compared with 2009, with growth in both net interest income and non-interest income offsetting increases in operating expenses and loan impairment charges. The purchase of headquarters premises in Shanghai in 2010 demonstrated the group's long-term commitment to the mainland market and is supporting the continued development of Hang Seng China. The bank's strategic alliance with Industrial Bank Co., Ltd. ('Industrial Bank') continued to generate good results. The bank took up its full share entitlement under a rights issue by Industrial Bank and increased its equity interest in the mainland bank from 12.78% to 12.80% at 31 December 2010. Year ended 31 December Figures in HK$m (restated) Interest income Interest expense ) ) Net interest income Fee income Fee expense ) ) Net fee income Trading income Net income/(loss) from financial instruments designated at fair value ) Dividend income 14 16 Net earned insurance premiums Other operating income Total operating income Net insurance claims incurred and movement in policyholders' liabilities ) ) Net operating income before loan impairment charges and other credit risk provisions Loan impairment charges and other credit risk provisions ) ) Net operating income Employee compensation and benefits ) ) General and administrative expenses ) ) Depreciation of premises, plant and equipment ) ) Amortisation of intangible assets ) ) Total operating expenses ) ) Operating profit Gains less losses from financial investments and fixed assets Net surplus on property revaluation Share of profits from associates Profit before tax Tax expense ) ) Profit for the year Profit attributable to shareholders Earnings per share (in HK$) Details of dividends payable to shareholders of the bank attributable to the profit for the year are set out on page 39. The HSBC Group reports interest income and interest expense arising from financial assets and financial liabilities held for trading as 'Net trading income' and arising from financial instruments designated at fair value through profit and loss as 'Net income from financial instruments designated at fair value' (other than for debt securities in issue and subordinated liabilities, together with derivatives managed in conjunction with them). The table below presents the interest income and interest expense of Hang Seng, as included within the HSBC Group accounts: Figures in HK$m Interest income Interest expense ) ) Net interest income Net interest income and expense reported as 'Net trading income' ) ) Net interest income and expense reported as 'Net income from financial instruments designated at fair value' 82 Year ended 31 December Figures in HK$m (restated) Profit for the year Other comprehensive income Premises: - unrealised surplus on revaluation of premises - deferred taxes ) ) Available-for-sale investment reserve: - fair value changes taken to/(from) equity: on debt securities on equity shares (5 ) 80 - fair value changes transferred (to)/from income statement: on impairment 4 on hedged items ) 81 on disposal ) (9 ) - share of changes in equity of associates: fair value changes ) - deferred taxes ) ) Cash flow hedging reserve: - fair value changes taken to equity - fair value changes transferred to income statement ) ) - deferred taxes 21 69 Defined benefit plans: - actuarial gains on defined benefit plans 11 - deferred taxes (2 ) ) Exchange differences on translation of: - financial statements of overseas branches, subsidiaries and associates 3 - others 13 10 Other comprehensive income for the year, net of tax Total comprehensive income for the year Total comprehensive income for the year attributable to shareholders At 31 December At 31 December Figures in HK$m (restated) ASSETS Cash and balances with banks and other financial institutions Placings with and advances to banks and other financial institutions Trading assets Financial assets designated at fair value Derivative financial instruments Advances to customers Financial investments Interest in associates Investment properties Premises, plant and equipment Intangible assets Other assets Deferred tax assets 16 Total assets LIABILITIES AND EQUITY LIABILITIES Current, savings and other deposit accounts Deposits from banks Trading liabilities Financial liabilities designated at fair value Derivative financial instruments Certificates of deposit and other debt securities in issue Other liabilities Liabilities to customers under insurance contracts Current tax liabilities 52 Deferred tax liabilities Subordinated liabilities Total liabilities Equity Share capital Retained profits Other reserves Proposed dividends Shareholders' funds Total equity and liabilities Year ended 31 December Figures in HK$m (restated) Share capital At beginning and end of year Retained profits (including proposed dividends) At beginning of year Dividends to shareholders - Dividends approved in respect of the previous year ) ) - Dividends declared in respect of the current year ) ) Transfer Total comprehensive income for the year Other reserves Premises revaluation reserve At beginning of year Transfer ) ) Total comprehensive income for the year Available­for­sale investment reserve At beginning of year ) ) Total comprehensive income for the year ) Cash flow hedging reserve At beginning of year Total comprehensive income for the year ) ) 72 Foreign exchange reserve At beginning of year Total comprehensive income for the year 3 Year ended 31 December Figures in HK$m (restated) Other reserve At beginning of year Cost of share-based payment arrangements 64 35 Total comprehensive income for the year 1 1 Total equity At beginning of year Dividends to shareholders ) ) Cost of share-based payment arrangements 64 35 Total comprehensive income for the year Year ended 31 December Figures in HK$m Net cash (outflow)/ inflow from operating activities ) Cash flows from investing activities Dividends received from associates Increase in interest in an associate ) (3 ) Purchase of available-for-sale investments ) ) Purchase of held-to-maturity debt securities ) ) Proceeds from sale or redemption of available-for-sale investments Proceeds from redemption of held-to-maturity debt securities Purchase of fixed assets and intangible assets ) ) Proceeds from sale of fixed assets and assets held for sale 19 Interest received from available-for-sale investments Dividends received from available-for-sale investments 12 13 Net cash inflow from investing activities Cash flows from financing activities Dividends paid ) ) Interest paid for subordinated liabilities ) ) Issue of subordinated liabilities Repayment of subordinated liabilities ) Net cash outflow from financing activities ) (Decrease)/increase in cash and cash equivalents ) Cash and cash equivalents at 1 January Effect of foreign exchange rate changes Cash and cash equivalents at 31 December Financial Review Net interest income Figures in HK$m Net interest income/(expense) arising from: - financial assets and liabilities that are not at fair value through profit and loss - trading assets and liabilities ) ) - financial instruments designated at fair value 79 Average interest-earning assets Net interest spread % % Net interest margin % % Net interest income rose by HK$277m, or 2.0%, with an 8.9% increase in average interest-earning assets. The increase in net interest income was largely contributed by strong growth in customer advances, which more than offset the adverse effects of the repricing of assets at lower market interest rates and the continuing compression of deposit spread. Net interest margin narrowed by 12 basis points to 1.78% compared with 2009, and net interest spread fell by 12 basis points to 1.72%. Liability spread continued to be constrained by the low interest rate environment. Treasury's balance sheet management portfolio was negatively affected by the repricing of assets at lower interest rates and the flattening of yield curves, although increased contributions from the credit card business, personal loans and corporate lending provided a partial buffer. The bank achieved volume growth in the average balance of mortgage lending, but intense market competition continued to drive down mortgage pricing. The contribution from debt securities under the life insurance funds investment portfolio grew, with a 17.7% rise in related net interest income. The contribution from net free funds remained the same as in 2009 at 6 basis points. Net interest income in the second half of 2010 grew by HK$874m, or 13.0%, compared with the first half, due mainly to fewer days in the first half of the year and a 9.3% increase in average interest-earning assets. Net interest margin in the second half was 1.80% - up 3 basis points on the first half of the year. The HSBC Group reports interest income and interest expense arising from financial assets and financial liabilities held for trading as 'Net trading income'. Income arising from financial instruments designated at fair value through profit and loss is reported as 'Net income from financial instruments designated at fair value' (other than for debt securities in issue and subordinated liabilities, together with derivatives managed in conjunction with them). The table below presents the net interest income of Hang Seng, as included within the HSBC Group accounts: Figures in HK$m Net interest income Average interest-earning assets Net interest spread % % Net interest margin % % Net fee income Figures in HK$m - Stockbroking and related services - Retail investment funds - Structured investment products 19 28 - Insurance agency - Account services - Private banking service fee - Remittances - Cards - Credit facilities - Trade services - Other Fee income Fee expense ) ) Net fee income increased by HK$576m, or 13.3%, to HK$4,897m compared with 2009. Leveraging its strong wealth management platform and improved investment market sentiment, income from retail investment funds rose by 72.0%. Income from stockbroking and related services fell by 6.3%, reflecting keen market pricing competition and a decline in stock market trading turnover. Insurance agency fee income rose by 34.7%, due mainly to strong sales of a life protection with return insurance product. In improved market conditions, private banking leveraged its core strengths of a diverse suite of investment products and client service excellence to grow private banking service fee income by 24.0%. Card services income increased by 3.5%. The bank grew the card base by 11.2% to over two million and gained market share in terms of card receivables and card spending, supporting a 13.9% increase in receivables and 18.4% rise in spending. Credit facilities fee income grew by 44.4%, due mainly to higher fees from increased corporate lending. The upturn in trade activity together with the expansion of the cross-border renminbi trade settlement scheme boosted remittances and trade-related fee income by 19.4% and 19.3% respectively. Compared with the first half of 2010, net fee income in the second half grew by HK$159m, or 6.7%, mainly reflecting increases in income from stockbroking and related services and the sales of retail investment funds. Fee income from private banking services, trade-related business and remittances also registered solid growth in the second half of the year. Trading income Figures in HK$m Trading income: - foreign exchange - securities, derivatives and other trading activities Trading income rose by HK$136m, or 7.1%, to HK$2,059m. Foreign exchange income fell by HK$24m, or 1.3%, attributable partly to reduced net interest income from funding swapsW and lower customer demand for foreign exchange-linked structured products. The reduction was also affected by increased losses on the revaluation of certain US dollar capital funds - maintained in the bank's mainland subsidiary bank and subject to regulatory controls - against the renminbi. Excluding the above items, foreign exchange trading grew by HK$72m, or 4.7%. Income from securities, derivatives and other trading activities increased by HK$160m, or 122.1%, reflecting an improvement in derivatives trading. WTreasury from time to time employs foreign exchange swaps for its funding activities, which in essence involve swapping a currency ('original currency') into another currency ('swap currency') at the spot exchange rate for short-term placement and simultaneously entering into a forward exchange contract to convert the funds back to the original currency on maturity of the placement. In accordance with HKAS 39, the exchange difference of the spot and forward contracts is required to be recognised as foreign exchange gain/loss, while the corresponding interest differential between the original and swap funding is reflected in net interest income. Net income/(loss) from financial instruments designated at fair value Figures in HK$m Net income/(loss) on assets designated at fair value which back insurance and investment contracts ) Net change in fair value of other financial instruments designated at fair value ) ) ) Net income from financial instruments designated at fair value reported a revaluation gain of HK$282m, compared with a revaluation loss of HK$75m in 2009, reflecting the improvement in financial markets in 2010. The gain is due mainly to changes in the fair value of assets supporting the linked insurance contracts and reported in 'net income/(loss) from financial instruments designated at fair value' with offsetting movements in the value of these contracts reported under 'net insurance claims incurred and movement in policyholders' liabilities'. Other operating income Figures in HK$m Rental income from investment properties Movement in present value of in-force long-term insurance business Other Other operating income rose by HK$469m, or 43.1%, to HK$1,558m compared with the previous year, attributable largely to the increase in the present value of in-force insurance business as a result of the growth in new business written during 2010. Analysis of income from wealth management business Figures in HK$m Investment income: - retail investment funds - structured investment productsW - private banking service feeWW - stockbroking and related services - margin trading and others Insurance income: - life insurance - general insurance and others Total WIncome from structured investment products includes income reported under net fee income on the sales of third-party structured investment products. It also includes profit generated from the selling of structured investment products in issue, reported under trading income. WWIncome from private banking includes income reported under net fee income on investment services and profit generated from selling of structured investment products in issue, reported under trading income. Wealth management business maintained good growth momentum in 2010, achieving a 10.4% increase in income compared with 2009. Investment and insurance income rose by 11.5% and 9.0% respectively. Leveraging the open architecture of its wealth management platform, the bank promoted a comprehensive range of yield enhancement investment products to suit the various risk appetites of customers in the low interest rate environment. Benefiting from the improvement in equity markets and investor sentiment, the bank achieved strong growth of 72.0% in income from retail investment funds. Stockbroking and related services income fell by 6.3% as a result of lower stock market turnover activity recorded by the bank and keen market pricing competition. Private banking service income grew by 24.1%, supported by the improvement in investment sentiment. The bank continued to enhance its leading position in providing retirement savings and life insurance protection to customers. Total policies in-force increased by 8.6%. Net interest income and fee income from the life insurance funds investment portfolio rose by 18.4%, due mainly to growth in the size of the life insurance investment portfolio, which held bond investments as its major assets. Investment return on life insurance investment funds improved by HK$270m. The gain mainly reflects changes in the fair value of assets supporting linked insurance contracts and reported under 'net income/(loss) from financial instruments designated at fair value', with offsetting movements in policyholders' liabilities. Movement in the present value of in-force insurance business increased strongly, due mainly to the growth in volume and profitability of new business written during 2010. General insurance income increased by 1.5% to HK$342m. Figures in HK$m Life insurance: - net interest income and fee income - investment returns on life insurance funds 17 - net earned insurance premiums - net insurance claims incurred and movement in policyholders' liabilitiesW ) ) - movement in present value of in-force long-term insurance business General insurance and others Total W Including premium and investment reserves Loan impairment charges and other credit risk provisions Figures in HK$m Loan impairment charges: - individually assessed ) ) - collectively assessed ) Of which: - new and additional ) ) - releases - recoveries 62 62 ) ) Other credit risk provisions Loan impairment charges and other credit risk provisions ) ) Loan impairment charges and other credit risk provisions fell by HK$422m, or 52.0%, to HK$390m compared with a year earlier, reflecting an overall improvement in the credit environment. Individually assessed provisions were down HK$124m, with lower impairment charges made for Commercial Banking customers as economic conditions continued to improve. Collectively assessed provisions were down HK$298m, attributable to lower charges on credit card and personal loans portfolios as a result of fewer delinquencies and the falling bankruptcy trend. Impairment allowances for loans not individually identified as impaired also fell due to lower historical loss rates with the improvement in global credit markets. Operating expenses Figures in HK$m (restated) Employee compensation and benefits: - salaries and other costs - retirement benefit costs General and administrative expenses: - rental expenses - other premises and equipment - marketing and advertising expenses - other operating expenses Depreciation of business premises and equipment Amortisation of intangible assets 84 Cost efficiency ratio % % Staff numbersW by region Hong Kong Mainland Others 59 59 Total W Full-time equivalent Operating expenses rose by HK$569m, or 8.4%, compared with 2009. While carefully managing costs, the bank continued to make investments in support of long-term business growth. Excluding mainland business, operating expenses rose by 7.1%. Employee compensation and benefits increased by HK$339m, or 10.0%. Salaries and other related costs increased by 11.5%, reflecting the annual salary increment and higher average headcounts as well as an increase in performance-related pay expenses. General and administrative expenses were up 6.7%. Rental expenses rose as a result of increased rents for branches in Hong Kong and new branches on the Mainland. Depreciation charges rose by 4.7%, mainly reflecting increases in depreciation on the bank's headquarters building in Hong Kong. Marketing and advertising expenses increased by 23.0% to support business growth. At 31 December 2010, the group's number of full-time equivalent staff was up by 300 compared with the end of 2009. With the increase in operating expenses outpacing the growth in net operating income before impairment charges and other credit risk provisions, the cost efficiency ratio rose by 1.1 percentage points compared with 2009 to 33.7%. Gains less losses from financial investments and fixed assets Figures in HK$m Net gains from disposal of available-for-sale equity securities 10 Net gains/(losses) from disposal of available-for-sale debt securities 95 ) Impairment of available-for-sale equity securities (4 ) Gains less losses on disposal of assets held for sale 12 Gains less losses on disposal of fixed assets (5 ) (6 ) Gains less losses from financial investments and fixed assets fell by HK$74m, or 39.8%, compared with a year earlier. Net gains from the disposal of available-for-sale equity securities fell by HK$151m, or 93.8%, attributable to the profit realised from the disposal of Visa Inc. shares in 2009. The bank realised a HK$95m gain from the disposal of available-for-sale debt securities - reflecting profit realised primarily from the disposal of government-guaranteed debt securities - compared with a loss of HK$152m on the disposal of certain debt securities in the previous year. The net gain on the disposal of assets held for sale in 2010 was HK$12m, compared with HK$187m for 2009 which included a significant disposal profit from the sale of a property. Tax expense Taxation in the consolidated income statement represents: Figures in HK$m (restated) Current tax - provision for Hong Kong profits tax Tax for the year Adjustment in respect of prior year ) (3 ) Current tax - taxation outside Hong Kong Tax for the year 38 50 Deferred tax Origination and reversal of temporary differences Total tax expense The current tax provision is based on the estimated assessable profit for 2010, and is determined for the bank and its subsidiaries operating in Hong Kong by using the Hong Kong profits tax rate of 16.5% (same as in 2009). For subsidiaries and branches operating in other jurisdictions, the appropriate tax rates prevailing in the relevant countries are used. Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is settled or the asset is realised. Earnings per share The calculation of earnings per share in 2010 is based on earnings of HK$14,917m (HK$13,138m in 2009) and on the weighted average number of ordinary shares in issue of 1,911,842,736 shares (unchanged from 2009). Dividends per share HK$ HK$m HK$ HK$m per share per share First interim Second interim Third interim Fourth interim Segmental analysis The group's business comprises five customer groups. To be consistent with the way in which information is reported internally for the purposes of resource allocation and performance assessment, the group has identified the following five reportable segments: · Personal Financial Services provides banking (including deposits, credit cards, mortgages and other retail lending) and wealth management services (including private banking, investment and insurance) to personal customers. · Commercial Banking manages middle market and smaller corporate relationships and specialises in trade-related financial services. · Corporate Banking handles relationships with large corporate and institutional customers. · Treasury engages in balance sheet management and proprietary trading. Treasury also manages the funding and liquidity positions of the group and other market risk positions arising from banking activities. · 'Other' mainly represents management of shareholders' funds and investments in premises, investment properties and equity shares. (a) Segmental result For the purpose of segmental analysis, the allocation of revenue reflects the benefits of capital and other funding resources allocated to the customer groups by way of internal capital allocation and fund transfer-pricing mechanisms. Cost allocation is based on the direct costs incurred by the respective customer groups and apportionment of management overheads. Rental charges at market rates for usage of premises are reflected in other operating income for the 'Other' customer group and total operating expenses for the respective customer groups. Profit before tax contributed by the customer groups in 2010 compared with 2009 is set out in the table below. More customer group analysis and discussions are set out in the 'Customer group performance' section on page 15. Personal Total Financial Commercial Corporate reportable Figures in HK$m Services Banking Banking Treasury Other segments Year ended 31 December 2010 Profit before tax Share of profit before tax % Year ended 31 December 2009 (restated) Profit before tax Share of profit before tax % (b) Geographic information The geographical regions in this analysis are classified by the location of the principal operations of the subsidiary companies or, in the case of the bank itself, by the location of the branches responsible for reporting the results or advancing the funds. Figures in HK$m Hong Kong Americas Mainland and others Total Year ended 31 December 2010 Income and expense Total operating income Profit before tax At 31 December 2010 Total assets Total liabilities Interest in associates Non-current assetsW Year ended 31 December 2009 (restated) Income and expense Total operating income Profit before tax At 31 December 2009 (restated) Total assets Total liabilities Interest in associates Non-current assetsW WNon-current assets consist of properties, plant and equipment, goodwill and other intangible assets. Analysis of assets and liabilities by remaining maturity The maturity analysis is based on the remaining contractual maturity at the balance sheet date, with the exception of the trading portfolio that may be sold before maturity and is accordingly recorded as 'Trading'. One month One Three One Repayable or less month months year Over No on but not on to three to to five five contractual Figures in HK$m demand demand months one year years years Trading maturity Total Assets Cash and balances with banks and other financial institutions Placings with and advances to banks and other financial institutions Trading assets Financial assets designated at fair value 50 7 48 Derivative financial instruments 20 74 16 Advances to customers Financial investments Interest in associates Investment properties Premises, plant and equipment Intangible assets Other assets 74 18 Deferred tax assets At 31 December 2010 Liabilities Current, savings and other deposit accounts Deposits from banks Trading liabilities Financial liabilities designated at fair value 2 Derivative financial instruments 99 56 Certificate of deposit and other debt securities in issue 96 Other liabilities 97 25 Liabilities to customers under insurance contracts Current tax liabilities Deferred tax liabilities Subordinated liabilities At 31 December 2010 One month One Three One Repayable or less month months year Over No on but not on to three to to five five contractual Figures in HK$m demand demand months one year years years Trading maturity Total Assets (restated) Cash and balances with banks and other financial institutions Placings with and advances to banks and other financial institutions Trading assets Financial assets designated at fair value 20 58 Derivative financial instruments 7 34 Advances to customers Financial investments Interest in associates Investment properties Premises, plant and equipment Intangible assets Other assets 14 Deferred tax assets 16 16 At 31 December 2009 Liabilities (restated) Current, savings and other deposit accounts Deposits from banks 28 25 Trading liabilities Financial liabilities designated at fair value 3 Derivative financial instruments 6 21 13 Certificate of deposit and other debt securities in issue Other liabilities Liabilities to customers under insurance contracts Current tax liabilities 52 52 Deferred tax liabilities Subordinated liabilities At 31 December 2009 Cash and balances with banks and other financial institutions At 31 December At 31 December Figures in HK$m Cash in hand Balances with central banks Balances with banks and other financial institutions Placings with and advances to banks and other financial institutions At 31 December At 31 December Figures in HK$m Placings with and advances to banks and other financial institutions maturing within one month Placings with and advances to banks and other financial institutions maturing after one month but less than one year Placings with and advances to banks and other financial institutions maturing after one year Trading assets At 31 December At 31 December Figures in HK$m Treasury bills Certificates of deposit 18 Other debt securities Debt securities Equity shares 8 6 Total trading securities OtherW 1 Total trading assets Debt securities: - listed in Hong Kong - listed outside Hong Kong - unlisted Equity shares: - listed in Hong Kong 8 6 Total trading securities Debt securities: Issued by public bodies: - central governments and central banks - other public sector entities Issued by other bodies: - banks and other financial institutions - corporate entities Equity shares: Issued by corporate entities 8 6 Total trading securities WThis represents amount receivable from counterparties on trading transactions not yet settled. With the global economy staging a recovery, the credit environment improved in 2010. The bank continued to redeploy surplus funds arising from the maturity of trading assets into interbank placements as well as advances to customers in order to achieve yield enhancement while prudently managing risk. As a result, trading securities fell by 62.0% to HK$25,331m compared with 2009 year-end. The trading securities currently held by the bank are mostly government treasury bills with short tenors. Financial assets designated at fair value At 31 December At 31 December Figures in HK$m Certificates of deposit Other debt securities Debt securities Equity shares 21 Investment funds Debt securities: - listed in Hong Kong 11 3 - listed outside Hong Kong - unlisted Equity shares: - listed in Hong Kong 21 Investment funds: - listed in Hong Kong 23 - listed outside Hong Kong 65 69 88 69 - unlisted Debt securities: Issued by public bodies: - central governments and central banks - other public sector entities Issued by other bodies: - banks and other financial institutions - corporate entities 74 Equity shares: Issued by banks and other financial institutions 69 Issued by corporate entities 21 21 Investment funds: Issued by corporate entities Advances to customers At 31 December At 31 December Figures in HK$m Gross advances to customers Less: Loan impairment allowances: - individually assessed ) ) - collectively assessed ) ) Loan impairment allowances against advances to customers Individually Collectively Figures in HK$m assessed assessed Total At 1 January 2010 Amounts written off ) ) ) Recoveries of advances written off in previous years 18 44 62 New impairment allowances charged to income statement Impairment allowances released to income statement ) ) ) Unwinding of discount of loan impairment allowances recognised as 'interest income' ) (3 ) ) Exchange 6 4 10 At 31 December 2010 Total loan impairment allowances as a percentage of gross advances to customers are as follows: At 31 December At 31 December % % Loan impairment allowances: - individually assessed - collectively assessed Total loan impairment allowances Total loan impairment allowances as a percentage of gross advances to customers was 0.39% at 31 December 2010 compared with 0.56% at 2009 year-end. Individually assessed and collectively assessed allowances as a percentage of gross advances fell by 0.09 percentage points to 0.24% and 0.08 percentage points to 0.15% respectively, reflecting improved credit quality and the bank's good credit risk management during the year. Impaired advances and allowances At 31 December At 31 December Figures in HK$m Gross impaired advances Individually assessed allowances ) ) Individually assessed allowances as a percentage of gross impaired advances % % Gross impaired advances as a percentage of gross advances to customers % % Impaired advances are those advances where objective evidence exists that full repayment of principal or interest is considered unlikely. Gross impaired advances fell by HK$518m, or 20.7%, to HK$1,990m compared with the end of 2009, with the write-off of irrecoverable balances against impairment allowances and customer repayments offsetting the new credit downgrades of certain Commercial Banking customers. Gross impaired advances as a percentage of gross advances to customers improved to 0.4%, compared with 0.7% at the end of 2009. At 31 December At 31 December Figures in HK$m Gross individually assessed impaired advances Individually assessed allowances ) ) Gross individually assessed impaired advances as a percentage of gross advances to customers % % Amount of collateral which has been taken into account in respect of individually assessed impaired advances to customers Collateral includes any tangible security that carries a fair market value and is readily marketable. This includes (but is not limited to) cash and deposits, stocks and bonds, mortgages over properties and charges over other fixed assets such as plant and equipment. Where collateral values are greater than gross advances, only the amount of collateral up to the gross advance is included. Overdue advances Advances to customers that are more than three months overdue and their expression as a percentage of gross advances to customers are as follows: At 31 December At 31 December HK$m % HK$m % Gross advances to customers which have been overdue with respect to either principal or interest for periods of: - more than three months but not more than six months - more than six months but not more than one year 89 - more than one year Advances with a specific repayment date are classified as overdue when the principal or interest is overdue and remains unpaid at year-end. Advances repayable by regular instalments are treated as overdue when an instalment payment is overdue and remains unpaid at year-end. Advances repayable on demand are classified as overdue either when a demand for repayment has been served on the borrower but repayment has not been made in accordance with the demand notice, or when the advances have remained continuously outside the approved limit advised to the borrower for more than the overdue period in question. Overdue advances decreased by 5.8% to HK$1,373m compared with the previous year-end. Overdue advances as a percentage of gross advances to customers stood at 0.3% - down 0.1 percentage point compared with 2009. Rescheduled advances Rescheduled advances and their expression as a percentage of gross advances to customers are as follows: At 31 December At 31 December HK$m % HK$m % Rescheduled advances to customers Rescheduled advances are those advances that have been rescheduled or renegotiated for reasons related to the borrower's financial difficulties. This will normally involve the granting of concessionary terms and resetting the overdue account to non-overdue status. A rescheduled advance will continue to be disclosed as such unless the debt has been performing in accordance with the rescheduled terms for a period of six to 12 months. Rescheduled advances that have been overdue for more than three months under the rescheduled terms are reported as overdue advances (page 48). At 31 December 2010, rescheduled advances had improved by HK$509m, or 72.4%, to HK$194m, representing 0.04% of gross advances to customers. The improvement was due mainly to the upgrade of and repayments by customers. Segmental analysis of advances to customers by geographical area Advances to customers by geographical area are classified according to the location of the counterparties after taking into account the transfer of risk. In general, risk transfer applies when an advance is guaranteed by a party located in an area that is different from that of the counterparty. Figures in HK$m At 31 December 2010 Gross advances to customers Individually impaired advances to customers Overdue advances to customers Individually assessed allowances Collectively assessed allowances Hong Kong Rest of Asia-Pacific Others 89 4 46 11 Figures in HK$m At 31 December 2009 Gross advances to customers Individually impaired advances to customers Overdue advances to customers Individually assessed allowances Collectively assessed allowances Hong Kong Rest of Asia-Pacific Others 27 2 11 18 Gross advances to customers by industry sector The analysis of gross advances to customers by industry sector based on categories and definitions used by the HKMA is as follows: At 31 December At 31 December Figures in HK$m Gross advances to customers for use in Hong Kong Industrial, commercial and financial sectors Property development Property investment Financial concerns Stockbrokers Wholesale and retail trade Manufacturing Transport and transport equipment Recreational activities 37 Information technology Other Individuals Advances for the purchase of flats under the Government Home Ownership Scheme, Private Sector Participation Scheme and Tenants Purchase Scheme Advances for the purchase of other residential properties Credit card advances Other Total gross advances for use in Hong Kong Trade finance Gross advances for use outside Hong Kong Gross advances to customers At 31 December 2010, gross advances to customers were up HK$127.9bn, or 36.9%, at HK$474.5bn compared with the previous year-end. Riding on the improved economic conditions and the increased scope of renminbi business in Hong Kong, the bank leveraged its balance sheet strength to record encouraging lending growth in all core market sectors. Loans for use in Hong Kong increased by HK$76.2bn, or 26.2%. Riding in part on the buoyancy of property and investment markets, the bank achieved strong growth in lending to the property development and property investment sectors. The bank continued to actively participate in the Hong Kong government's SME Loan Guarantee and Special Loan Guarantee schemes. Lending to customers in the manufacturing and wholesale and retail trade sectors grew by 40.6% and 46.4% respectively. The increase in lending to transport and transport equipment and information technology sectors was mainly due to new drawdowns by a number of large Commercial Banking customers. Growth in lending to 'Other' was attributable to new working capital financing for several large corporations. Lending to individuals rose by HK$19.7bn, or 14.3%. Residential mortgage lending to individuals grew by 16.3% and the bank maintained its position as one of the leading providers of residential mortgages in Hong Kong amid intense market competition. Against a backdrop of robust domestic consumption, card advances grew by 13.9%, supported by an 11.2% rise in the number of cards in issue and an 18.4% increase in cardholder spending. Lending to the 'Other' sector, including mainly personal loans and overdrafts, rose by 15.2%, due in part to a series of successful promotional initiatives. Commercial Banking strengthened its cross-border service proposition to offer a full range of renminbi commercial banking services and serve the growing demand from customers for renminbi-related financial solutions. This largely underpinned the 231.3% growth in trade financing. Loans for use outside Hong Kong increased by 20.0%, due largely to the 28.4% expansion in the mainland loan portfolio, which stood at HK$36.4bn at 2010 year-end. The group remained vigilant in assessing credit risk in increasing lending on the Mainland. Financial investments At 31 December At 31 December Figures in HK$m Available-for-sale at fair value: - debt securities - equity shares Held-to-maturity debt securities at amortised cost Fair value of held-to-maturity debt securities Treasury bills Certificates of deposit Other debt securities Debt securities Equity shares Debt securities: - listed in Hong Kong - listed outside Hong Kong - unlisted Equity shares: - listed in Hong Kong 47 60 - listed outside Hong Kong 64 85 - unlisted Fair value of listed financial investments Debt securities: Issued by public bodies: - central governments and central banks - other public sector entities Issued by other bodies: - banks and other financial institutions - corporate entities Equity shares: Issued by corporate entities Debt securities by rating agency designation At 31 December At 31 December Figures in HK$m AAA AA- to AA+ A- to A+ B+ to BBB+ Unrated Financial investments include treasury bills, certificates of deposit, other debt securities and equity shares intended to be held for an indefinite period of time. Available-for-sale investments may be sold in response to needs for liquidity or changes in the market environment, and are carried at fair value with the gains and losses from changes in fair value recognised through equity reserves. Held-to-maturity debt securities are stated at amortised cost. Where debt securities have been purchased at a premium or discount, the carrying value of the security is adjusted to reflect the effective interest rate of the debt security taking into account such premium or discount. Financial investments fell by HK$42.1bn, or 17.5%, compared with the end of 2009. The reduction in financial investments was primarily in government treasury bills, reflecting the deployment of funds from matured assets to interbank placements for yield enhancement and to support the expansion of lending to customers. At 31 December 2010, 99.0% of the group's holdings of debt securities were assigned with investment grade ratings by rating agencies. The unrated debt securities were issued by subsidiaries of investment-grade banks and are guaranteed by their corresponding holding companies. These notes rank pari passu with all of the respective guarantor's other senior debt obligations. The group did not hold any investments in structured investment vehicles or any sub-prime related assets such as collateralised debt obligations, mortgage-backed securities and other asset-backed securities. Amounts due from/to immediate holding company and fellow subsidiary companies The amounts due from/to the bank's immediate holding company and fellow subsidiary companies included in the assets and liabilities balances of the consolidated balance sheet are as follows: At 31 December At 31 December Figures in HK$m Amounts due from: Cash and balances with banks and other financial institutions Placings with and advances to banks and other financial institutions Financial assets designated at fair value Derivative financial instruments Financial investments Other assets 64 65 Amounts due to: Customer accounts Deposits from banks Derivative financial instruments Subordinated liabilities Other liabilities Interest in associates At 31 December At 31 December Figures in HK$m Share of net assets Intangibles 84 Goodwill Interest in associates increased by HK$5,440m, due mainly to the increase in the bank's share of net assets of Industrial Bank and its participation - at an investment cost of RMB2.3bn - in Industrial Bank's rights issue in the first half of 2010, which increased the bank's equity interest in Industrial Bank from 12.78% to 12.80% at 31 December 2010. Intangible assets At 31 December At 31 December Figures in HK$m Present value of in-force long-term insurance business Internally developed software Acquired software 43 34 Goodwill Other assets At 31 December At 31 December Figures in HK$m Items in the course of collection from other banks Prepayments and accrued income Assets held for sale - Repossessed assets 12 47 - Other assets held for sale Acceptances and endorsements Retirement benefit assets 95 86 Other accounts Current, savings and other deposit accounts At 31 December At 31 December Figures in HK$m Current, savings and other deposit accounts: - as stated in consolidated balance sheet - structured deposits reported as trading liabilities By type: - demand and current accounts - savings accounts - time and other deposits Certificates of deposit and other debt securities in issue At 31 December At 31 December Figures in HK$m Certificates of deposit and other debt securities in issue: - as stated in consolidated balance sheet - structured certificates of deposit and other debt securities in issue reported as trading liabilities By type: - certificates of deposit in issue - other debt securities in issue Customer deposits and certificates of deposit and other debt securities in issue stood at HK$710.3bn at 31 December 2010, an increase of 7.0% over the end of 2009. Growth was recorded in savings and current account balances. The increase in time and other deposits mainly reflects the 76.1% growth in customer deposits with Hang Seng China. Trading liabilities At 31 December At 31 December Figures in HK$m Structured certificates of deposit and other debt securities in issue Structured deposits Short positions in securities and others Trading liabilities include customer deposits and certificates of deposit with embedded options or other derivatives, the market risk of which is managed in the trading book. Other liabilities At 31 December At 31 December Figures in HK$m Items in the course of transmission to other banks Accruals Acceptances and endorsements Retirement benefit liabilities Other Subordinated liabilities At 31 December At 31 December Figures in HK$m Nominal value Description Amount owed to third parties HK$1,500m Callable floating rate subordinated notes due June 2015W HK$1,000m 4.125% callable fixed rate subordinated notes due June 2015W US$450m Callable floating rate subordinated notes due July 2016 US$300m Callable floating rate subordinated notes due July 2017 Amount owed to HSBC Group undertakings US$260m Callable floating rate subordinated loan debt due December 2015WW US$775m Floating rate subordinated loan debt due December 2020WW Representing: - measured at amortised cost - designated at fair value WThe Bank has exercised its option to redeem these subordinated notes at par of HK$2,500m in aggregate in June 2010. WWThe Bank has exercised its option to redeem this subordinated loan debt at par of US$260m and replenished by a new issue of US$775m subordinated loan debt in December 2010. The outstanding subordinated notes, which qualify as supplementary capital, serve to help the bank maintain a more balanced capital structure and support business growth. Shareholders' funds At 31 December At 31 December Figures in HK$m (restated) Share capital Retained profits Premises revaluation reserve Cash flow hedging reserve 72 Available-for-sale investment reserve - on debt securities ) ) - on equity securities Capital redemption reserve 99 99 Other reserves Total reserves Proposed dividends Shareholders' funds Return on average shareholders' funds % % Shareholders' funds (excluding proposed dividends) grew by HK$7,864m, or 13.4%, to HK$66,379m at 31 December 2010. Retained profits rose by HK$5,214m, mainly reflecting the growth in 2010 profit after the appropriation of interim dividends. The premises revaluation reserve increased by HK$1,541m, or 19.5%, compared with 2009, boosted by the robust property market. The premises revaluation reserve for 2010 and 2009 includes leasehold land held under a long lease for the bank's headquarters building after adopting the amendments to HKAS 17 'Leases' in 2010. The available-for-sale investment reserve for debt securities recorded a deficit of HK$25m compared with a deficit of HK$496m at 2009 year-end, reflecting the improvement in global credit markets and the disposal of high-risk assets under the bank's prudent risk management strategy. The group assessed that there were no impaired debt securities during the year, and accordingly, no impairment loss has been recognised. The return on average shareholders' funds was 22.8%, compared with 22.9% for 2009. Excluding the redemption of all the (1) Series A - HK$1,000m 4.125% subordinated notes due 2015 and (2) Series B - HK$1,500m floating rate subordinated notes due 2015, both at par on 24 June 2010, there was no purchase, sale or redemption by the bank, or any of its subsidiaries, of the bank's securities during 2010. Capital resources management Analysis of capital base and risk-weighted assets At 31 December At 31 December Figures in HK$m Core capital: Paid-up ordinary share capital - Reserves per balance sheet - Unconsolidated subsidiaries ) ) - Cash flow hedging reserve ) ) - Regulatory reserve ) ) - Reserves arising from revaluation of property and unrealised gains on available-for-sale ) ) equities and debt securities - Own credit spread ) Total reserves included in core capital - Goodwill and intangible assets ) ) - 50% of unconsolidated investments ) ) - 50% of securitisation positions and other deductions ) ) Deductions ) ) Total core capital Supplementary capital: - Term subordinated debt - Property revaluation reserves 1 - Available-for-sale investments revaluation reserves 2 - Regulatory reserve 3 - Collective impairment allowances 3 77 81 - Excess impairment allowances over expected losses 4 Supplementary capital before deductions - 50% of unconsolidated investments ) ) - 50% of securitisation positions and other deductions ) ) Deductions ) ) Total supplementary capital Capital base 5 Risk-weighted assets - Credit risk - Market risk - Operational risk Capital adequacy ratio5 % % Core capital ratio 5 % % Reserves and deductible items At 31 December At 31 December Figures in HK$m Published reserves Profit and loss account Total reserves included in core capital 5 Total of items deductible 50% from core capital and 50% from supplementary capital 1 Includes the revaluation surplus on investment properties which is reported as part of retained profits and adjustments made in accordance with Banking (Capital) rules. 2 Includes adjustments made in accordance with Banking (Capital) rules. 3 Total regulatory reserve and collective impairment allowances are apportioned between the standardised approach and internal ratings-based approach in accordance with Banking (Capital) rules. Those apportioned to the standardised approach are included in supplementary capital. Those apportioned to the internal ratings-based approach are excluded from supplementary capital. 4 Excess impairment allowances over expected losses are applicable to non-securitisation exposures calculated by using the internal ratings-based approach. 5 The 2009 capital base, risk-weighted assets and capital ratios have not been restated for the effects of HKAS 17 'Leases'. Capital ratios at 31 December 2010 and 31 December 2009 were compiled in accordance with the Banking (Capital) Rules ('the Capital Rules') issued by the Hong Kong Monetary Authority ('HKMA') under section 98A of the Hong Kong Banking Ordinance for the implementation of Basel II. Having obtained approval from the HKMA to adopt the 'advanced internal ratings-based approach' ('AIRB') to calculate the risk-weighted assets for credit risk from 1 January 2009, the bank used the AIRB approach to calculate its credit risk exposure at 31 December 2009. The standardised (operational risk) approach and internal models approach were used to calculate its operational risk and market risk respectively. At 31 December 2010, the capital adequacy ratio and core capital ratio were 13.6% and 10.8% respectively, compared with 15.8% and 12.8% respectively at the end of 2009. The decline in both of these ratios largely reflects the combined effects of a deduction from the capital base as a result of the group's participation in Industrial Bank's rights issue in the first half of 2010 and the increase in risk-weighted assets. This was partly offset by the growth in profit after accounting for dividends in the year, the net difference from the HK$4.5bn repayment and HK$6.0bn new issue of subordinated debts, and the increase in fair-value gain on the revaluation of properties which, after adopting the amendments to HKAS 17 'Leases' in 2010, included leasehold land held under a long lease for the bank's headquarters building. The basis of consolidation for the calculation of capital ratios under the Capital Rules follows the basis of consolidation for financial reporting with the exclusion of subsidiaries which are 'regulated financial entities' (e.g. insurance and securities companies) as defined by the Capital Rules. Accordingly, the investment costs of these unconsolidated regulated financial entities are deducted from the capital base. To satisfy the provisions of the Hong Kong Banking Ordinance and regulatory requirements for prudential supervision purposes, the group has earmarked a regulatory reserve of HK$1,654m(HK$920m at 31 December 2009) from retained profits. Liquidity ratio The average liquidity ratio for the year, calculated in accordance with the Fourth Schedule of the Hong Kong Banking Ordinance, is as follows: The Bank and its subsidiaries designated by the HKMA % % Reconciliation of cash flow statement (a) Reconciliation of operating profit to net cash flow from operating activities Figures in HK$m (restated) Operating profit Net interest income ) ) Dividend income ) ) Loan impairment charges and other credit risk provisions Impairment of available-for-sale equity securities 4 Depreciation Amortisation of intangible assets 84 Amortisation of available-for-sale investments 80 76 Amortisation of held-to-maturity debt securities 5 1 Advances written off net of recoveries ) ) Interest received Interest paid ) ) Operating profit before changes in working capital Change in treasury bills and certificates of deposit with original maturity more than three months ) Change in placings with and advances to banks maturing after one month ) ) Change in trading assets Change in financial assets designated at fair value Change in derivative financial instruments ) ) Change in advances to customers ) ) Change in other assets ) ) Change in financial liabilities designated at fair value (2 ) 8 Change in current, savings and other deposit accounts Change in deposits from banks ) Change in trading liabilities ) Change in certificates of deposit and other debt securities in issue ) Change in other liabilities Elimination of exchange differences and other non-cash items ) ) Cash generated (used in) / from operating activities ) Taxation paid ) ) Net cash (outflow) / inflow from operating activities ) (b) Analysis of the balances of cash and cash equivalents At 31 December At 31 December Figures in HK$m Cash and balances with banks and other financial institutions Placings with and advances to banks and other financial institutions maturing within one month Treasury bills Contingent liabilities, commitments and derivatives Credit Risk- Contract equivalent weighted Figures in HK$m amount amount amount At 31 December 2010 Direct credit substitutes Transaction-related contingencies Trade-related contingencies Forward asset purchases 51 51 51 Undrawn formal standby facilities, credit lines and other commitments to lend: - not unconditionally cancellable W - unconditionally cancellable Exchange rate contracts: Spot and forward foreign exchange Other exchange rate contracts Interest rate contracts: Interest rate swaps Other interest rate contracts 25 Other derivative contracts WThe contract amount for undrawn formal standby facilities, credit lines and other commitments to lend with an original maturity of 'not more than one year' and 'more than one year' were HK$13,264m and HK$25,009m respectively. Credit Risk- Contract equivalent weighted Figures in HK$m amount amount amount At 31 December 2009 Direct credit substitutes Transaction-related contingencies Trade-related contingencies Forward asset purchases 36 36 36 Undrawn formal standby facilities, credit lines and other commitments to lend: - not unconditionally cancellable - unconditionally cancellable Exchange rate contracts: Spot and forward foreign exchange Other exchange rate contracts Interest rate contracts: Interest rate swaps Other interest rate contracts Other derivative contracts 92 The above tables give the nominal contract, credit equivalent and risk-weighted amounts of off-balance-sheet transactions. The credit equivalent amounts are calculated for the purpose of deriving the risk-weighted amounts. The nominal contract amounts, credit equivalent amounts, risk-weighted amounts and the consolidation basis for the periods indicated were calculated in accordance with the Banking (Capital) Rules issued by the HKMA. For the above analysis, contingent liabilities and commitments are credit-related instruments that include acceptances and endorsements, letters of credit, guarantees and commitments to extend credit. The risk involved is essentially the same as the credit risk involved in extending loan facilities to customers. These transactions are therefore, subject to the same credit origination, portfolio maintenance and collateral requirements as for customers applying for loans. As the facilities may expire without being drawn upon, the total of the contract amounts is not representative of future liquidity requirements. Derivative financial instruments are held for trading, or financial instruments designated at fair value, or designated as either fair value hedges or cash flow hedges. The following table shows the nominal contract amounts and marked-to-market value of assets and liabilities by class of derivatives. At 31 December 2010 At 31 December 2009 Figures in HK$m Trading Designated at fair value Hedging Trading Designated at fair value Hedging Contract amounts: Interest rate contracts Exchange rate contracts 89 Other derivative contracts Derivative assets: Interest rate contracts 17 Exchange rate contracts 1 Other derivative contracts 18 Derivative liabilities: Interest rate contracts 9 13 Exchange rate contracts 3 Other derivative contracts 12 13 The above derivative assets and liabilities, being the positive or negative marked-to-market value of the respective derivative contracts, represent gross replacement costs, as none of these contracts are subject to any bilateral netting arrangements. Additional information 1. Statutory accounts and accounting policies The information in this news release does not constitute statutory accounts. Certain financial information in this news release is extracted from the statutory accounts for the year ended 31 December 2010 ('2010 accounts'), which will be delivered to the Registrar of Companies and the HKMA. The auditors expressed an unqualified opinion on those statutory accounts in their report dated 28 February 2011. Disclosures required by the Banking (Disclosure) Rules issued by the HKMA are contained in the bank's Annual Report which will be published on the websites of Hong Kong Exchanges and Clearing Limited and the bank on the date of issue of this news release. The 2010 accounts and this news release have been prepared on a basis consistent with the accounting policies adopted in the 2009 accounts except for the following: Following the adoption of the amendments to HKAS 17 'Leases', the group has reclassified interests in leasehold land held under long leases from operating leases to finance leases. Before the amendment, these leases were recorded at historical cost and amortised over the term of the lease. With these leases reclassified as finance leases, they are carried at valuation and included under 'Premises, plant and equipment', with the difference between the amortised cost and valuation recognised in the premises revaluation reserve. The corresponding prior-year comparatives have been adjusted accordingly. The major lines of the financial statements that have been affected are as follows: Figures in HK$m As reported Adjustment Restated Year ended 31 December 2009 Profit for the year ) Total comprehensive income Earnings per share (HK$) ) At 31 December 2009 Premises, plant and equipment Interest in leasehold land held for own use under operating lease ) Deferred tax liabilities Other reserves Retained profits 33 At 31 December 2008 Premises, plant and equipment Interest in leasehold land held for own use under operating lease ) Deferred tax assets ) 26 Deferred tax liabilities Other reserves Retained profits 6 Certain key ratios for comparative year have also been restated to conform with the current year presentation. The group also adopted a number of insignificant amendments to standards and interpretations. These are described under note 5 of the 2010 Annual Report and Accounts. 2. Comparative figures As a result of the adoption of the amendments to HKAS 17 'Leases', certain comparative figures have been adjusted to conform with the current year's presentation and to provide comparative amounts in respect of items disclosed for the first time in 2010. Further details of these developments are disclosed in the additional information above and note 5 of the 2010 Annual Report. 3. Property revaluation The group's premises and investment properties were revalued at 30 November 2010 and updated for any material changes at 31 December 2010 by DTZ Debenham Tie Leung Limited. The valuation was carried out by qualified persons who are members of the Hong Kong Institute of Surveyors. The basis of the valuation of premises was open market value for existing use and the basis of valuation for investment properties was open market value. The net revaluation surplus for group premises amounted to HK$2,105m of which HK$2,102m was credited to premises revaluation reserve and HK$3m was credited to the income statement. Revaluation gains of HK$474m on investment properties were recognised through the income statement. The related deferred tax provisions for group premises and investment properties were HK$345m and HK$78m respectively. The revaluation exercise also covered business premises/investment properties reclassified as properties held for sale. In accordance with HKFRS 5, the revaluation gain of HK$10m was recognised through the income statement. 4. Foreign currency positions Foreign currency exposures include those arising from trading, non-trading and structural positions. Net option position is calculated on the basis of delta-weighted positions of all foreign exchange options contracts. At 31 December 2010, the US dollar (US$), Chinese renminbi (RMB), Japanese yen (JPY), Euro (EUR), Canadian dollar (CAD), British pound sterling (GBP), Swiss francs (CHF), Australian dollar (AUD), New Zealand dollar (NZD) and gold (GOL) were the currencies in which the group had non-structural foreign currency positions that were not less than 10% of the total net position in all foreign currencies. The group also had a US$ and RMB structural foreign currency position, which was not less than 10% of the total net structural position in all foreign currencies. Figures in HK$m US$ RMB JPY EUR CAD GBP CHF AUD NZD GOL Other foreign currencies Total foreign currencies At 31 December 2010 Non-structural position Spot assets Spot liabilities ) Forward purchases Forward sales ) Net option position ) (5 ) ) (7 ) ) 60 14 Net long/(short) non-structural position ) ) ) 26 ) 25 74 ) 4 ) Structural positions At 31 December 2009 Non-structural position Spot assets Spot liabilities ) Forward purchases Forward sales ) Net option position (4 ) 1 (1 ) (4 ) 2 7 2 3 Net long/(short) non-structural position ) 37 (4 ) 17 58 8 ) ) Structural positions 5. Ultimate holding company Hang Seng Bank is an indirectly held, 62.14%-owned, subsidiary of HSBC Holdings plc. 6. Register of shareholders The register of shareholders of the bank will be closed on Tuesday, 15 March 2011, during which no transfer of shares can be registered. In order to qualify for the fourth interim dividend for 2010, all transfers, accompanied by the relevant share certificates, must be lodged with the bank's registrars, Computershare Hong Kong Investor Services Limited, Shops 1712-1716, 17th Floor, Hopewell Centre, 183 Queen's Road East, Wanchai, Hong Kong, for registration no later than 4:30 pm on Monday, 14 March 2011. The fourth interim dividend will be payable on Wednesday, 30 March 2011 to shareholders whose names appear on the register of shareholders of the bank on Tuesday, 15 March 2011. Shares of the bank will be traded ex-dividend as from Friday, 11 March 2011. 7. Proposed timetable for 2011 quarterly dividends First Second Third Fourth interim dividend interim dividend interim dividend interim dividend Announcement 3 May 2011 1 August 2011 7 November 2011 27 February 2012 Book close and record date 19 May 2011 17 August 2011 23 November 2011 14 March 2012 Payment date 2 June 2011 1 September 2011 8 December 2011 29 March 2012 8. Code on Corporate Governance Practices The Bank is committed to high standards of corporate governance. The Bank has followed the module on 'Corporate Governance of Locally Incorporated Authorised Institutions' under the Supervisory Policy Manual issued by the HKMA and has fully complied all the code provisions and most of the recommended best practices set out in the Code on Corporate Governance Practices contained in Appendix 14 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited throughout the year ended 31 December 2010. The Audit Committee of the bank has reviewed the results for the year ended 31 December 2010. 9. Board of Directors At 28 February 2011, the Board of Directors of the Bank comprises Dr Raymond K F Ch'ien* (Chairman), Mrs Margaret Leung (Vice-Chairman and Chief Executive), Dr John C C Chan*, Dr Marvin K T Cheung*, Ms L Y Chiang*, Mr Jenkin Hui*, Ms Sarah C Legg#, Mr William W Leung, Dr Eric K C Li*, Dr Vincent H S Lo#, Mr Mark S McCombe#, Mrs Dorothy K Y P Sit#, Mr Richard Y S Tang*, Mr Peter T S Wong# and Mr Michael W K Wu*. * Independent non-executive Directors # Non-executive Directors 10. News release This news release is available from the bank's website www.hangseng.com. The 2010 Annual Report and Financial Statements, which contains all disclosures required by the Banking (Disclosure) Rules issued by the HKMA, will be published on the websites of Hong Kong Exchanges and Clearing Limited and the bank on the date of issue of this news release. Printed copies of the 2010 Annual Report will be sent to shareholders in late-March 2011. Media enquiries to: Walter Cheung Telephone: (852) 2198 4020 Ruby Chan Telephone: (852) 2198 4236 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date: 28 February, 2011
